Citation Nr: 0734983	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  05-23 336	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as due to exposure to Agent Orange.

2.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus.

3.  Entitlement to service connection for congestive heart 
failure, to include as secondary to diabetes mellitus.

4.  Entitlement to service connection for general anxiety 
disorder.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION


This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the benefits sought on 
appeal.  The veteran subsequently initiated and perfected 
appeals of these determinations.  

The Board notes that within a February 2006 decision, all 
issues on appeal, with the exception of the issue of service 
connection for a generalized anxiety disorder, which was 
remanded to the RO, were denied by the Board.  However, the 
appellant filed an appeal to the U.S. Court of Appeals for 
Veterans Claims (Court), which issued a November 2006 order 
vacating the Board's February 2006 decision and remanding 
those issues to the Board for further consideration.  
Additionally, the Board retains jurisdiction over the issue 
of service connection for a generalized anxiety disorder, 
originally remanded to the RO and not yet returned by the RO 
to the Board, and may issue a dismissal of that issue at this 
time.  





FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
February 1965 to February 1969. 

2.	On October 29. 2007, the Board was notified by the 
veteran's representative  that the veteran died in July 2007.  


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).





ORDER

The appeal is dismissed.




		
KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


